DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 1, as shown in FIG. 5A, in the reply filed on April 28, 2022 is acknowledged.  The traversal is on the ground(s) that 1) no meaningful explanation; 2) failed to identify which species of the alleged 15 Species have acquired a separate status in the art when classified together; and 3) failed to explain why a different field of search is necessary.  This is not found persuasive because:
1) an explanation is not necessary because the exclusive among the Species are clearly shown in the drawings.
2) the indicated 15 Species are clearly acquired different status on their own ways, since the features are not usable together. Thus, each one of them are on different status.
3) different field of search for these Species are necessary because a construction of one Species can not be used for another Species. 

The requirement is still deemed proper and is therefore made FINAL.

Applicant identified claims 1-23 are readable on the elected Species 1. Claims 1-23 are pending.
However, independent Claim 1 recites:
… a first load terminal at the semiconductor body frontside and a second load terminal at the semiconductor body backside; 
a first doped semiconductor region formed in the semiconductor body and electrically connected with the first load terminal; and 
a second doped semiconductor region formed in the semiconductor body and electrically connected with the second load terminal, wherein at least one of the first doped semiconductor region and the second doped semiconductor region comprises: 
a central portion extending into the central volume of the active region and having a central average dopant dose; and 
a peripheral portion extending into the peripheral volume of the active region and having a peripheral average dopant dose, wherein the central average dopant dose is lower than the peripheral average dopant dose by at least 5%.  

Similar limitations also exist in independent claims 5 and 21-23.
The elected Species 1, as shown in FIG. 5, does not have a second load terminal or second doped semiconductor region … electrically connected with the second load terminal or any other elements that are associated with the “second load terminal”.
Thus, all claims are directed to non-elected Species.
Therefore, the election of April 28, 2022 is non-responsive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829